Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communication filed 10/7/2021.  Claims 132-151 are pending for examination, the rejection cited as stated below.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.	Claims 132-151 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 132-151 of co-pending application 17601676.  As to claim 132, although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations of the independent claim 132 of the instant application are claimed in claim 132 of the co-pending application, i.e., claim 132 of the co-pending application is more specific.  Thus the invention of claim 132 of the patent is in effect a "species" of the "generic" invention of claim 132 of the instant application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Claims 133-151 are similarly rejected.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
4.	Claims 132-151 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 132-151 of co-pending application 17496103.  As to claim 132, although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations of the independent claim 132 of the instant application are claimed in claim 132 of the co-pending application, i.e., claim 132 of the co-pending application is more specific.  Thus the invention of claim 132 of the patent is in effect a "species" of the "generic" invention of claim 132 of the instant application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Claims 133-151 are similarly rejected.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 132-142, 145-146, 148, and 150-151 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by DAWES et al (US 20170257257).
As to claim 132, DAWES discloses a system for providing integrated security control, the system comprising:
an existing security panel ([0063], “Additionally, rules running locally at the premises (e.g., CPE) and at a cloud-based server control interaction under an embodiment. For example, a door opens at the premises causing a sensor signal to be sent to the security panel, and the security panel in turn provides notification of the sensor event to a gateway);
a security cloud server ([0063], “Additionally, rules running locally at the premises (e.g., CPE) and at a cloud-based server control interaction under an embodiment. For example, a door opens at the premises causing a sensor signal to be sent to the security panel, and the security panel in turn provides notification of the sensor event to a gateway. Rule(s) running at the gateway cause the gateway to issue a request to a cloud-based server for an action by a particular connected device (e.g., camera device at the premises, camera device at a different premises, etc.”);
a local network access device ([0145], “Ethernet IP communications via Ethernet ports on the gateway, and standard XML/TCP/IP protocols and ports are employed over secured SSL sessions; USB 2.0 via ports on the gateway; 802.11 b/g/n IP communications; GSM/GPRS RF WAN communications; CDMA lxRTT RF WAN communications (optional, can also support EVDO and 3G technologies” where a router is a local network access device for an ethernet connection, and a wireless access point is a local network access device for a wifi connection.);
an output device ([0063], “… Rule(s) running at the gateway cause the gateway to issue a request to a cloud-based server for an action by a particular connected device (e.g., camera device at the premises, camera device at a different premises, etc.). Rule(s) running at the server generate a command or control signal to perform the action and send the command to the particular connected device” wherein the particular connected device is an output device); and
a security communicator device configured to be connected to the existing security panel (figure 1; [0063], “Additionally, rules running locally at the premises (e.g., CPE) and at a cloud-based server control interaction under an embodiment. For example, a door opens at the premises causing a sensor signal to be sent to the security panel, and the security panel in turn provides notification of the sensor event to a gateway. Rule(s) running at the gateway cause the gateway to issue a request to a cloud-based server for an action by a particular connected device (e.g., camera device at the premises, camera device at a different premises, etc”.  Also see [0199], “The gateway couples to the home network and communicates directly with the home security panel in both wired and wireless sensor installation”; and [0217], “Referring to the LAN portion 420 of the gateway 102, various protocols and physical transceivers can be used to communicate to off-the-shelf sensors and cameras. The gateway 102 is protocol-agnostic and technology-agnostic and as such can easily support almost any device networking protocol. The gateway 102 can, for example, support GE and Honeywell security RF protocols 422, Z-Wave 424, serial (RS232 and RS485) 426 for direct connection to security panels as well as WiFi 428 (802.11 b/g) for communication to WiFi cameras”), 
the security communicator device including a plurality of communication interfaces and configured to select one of the plurality of communication interfaces to communicate with the security cloud server (figure 2, Server Connection Mgr; [0051], “The server connection manager 1221 is configured to communicate with servers coupled to the WAN” indicating one communication interface (WAN) selected by the gateway to communicate with the security cloud server; figure 2, “Device Manager, Wireless Transceiver, Transceiver… Wired Transceiver”; [0051], “Wireless/Wired Protocol Mgr provide a plurality of interfaces” indicating other communication interfaces), the security communicator device configured to perform operations comprising:
connecting to the existing security panel (figure 1; [0063], “Additionally, rules running locally at the premises (e.g., CPE) and at a cloud-based server control interaction under an embodiment. For example, a door opens at the premises causing a sensor signal to be sent to the security panel, and the security panel in turn provides notification of the sensor event to a gateway”);
receiving a device signal from a security device associated with the security communicator device (figure 1; [0063], “Additionally, rules running locally at the premises (e.g., CPE) and at a cloud-based server control interaction under an embodiment. For example, a door opens at the premises causing a sensor signal to be sent to the security panel, and the security panel in turn provides notification of the sensor event to a gateway” wherein either the sensor or the security panel or the combination can be considered as a security device);
transmitting the device signal to the security cloud server using the one of the plurality of communication interfaces ([0063], “…a door opens at the premises causing a sensor signal to be sent to the security panel, and the security panel in turn provides notification of the sensor event to a gateway. Rule(s) running at the gateway cause the gateway to issue a request to a cloud-based server for an action by a particular connected device (e.g., camera device at the premises, camera device at a different premises, etc”), the security cloud server configured to process the device signal and generate a processed signal (see citation below);
receiving the processed signal from the security cloud server using the one of the plurality of communication interfaces (0063], “… Rule(s) running at the gateway cause the gateway to issue a request to a cloud-based server for an action by a particular connected device (e.g., camera device at the premises, camera device at a different premises, etc.). Rule(s) running at the server generate a command or control signal to perform the action and send the command to the particular connected device”); and 
permitting the processed signal to be transmitted to the output device, the output device configured to output content contained in the processed signal ([0063], “… Rule(s) running at the gateway cause the gateway to issue a request to a cloud-based server for an action by a particular connected device (e.g., camera device at the premises, camera device at a different premises, etc.). Rule(s) running at the server generate a command or control signal to perform the action and send the command to the particular connected device”).
As to claim 133, DAWES discloses the system of claim 132, wherein the output device is connected to the security communicator device through the local network access device (Figure 1, “wireless transceiver”; [0145], “Ethernet IP communications via Ethernet ports on the gateway, and standard XML/TCP/IP protocols and ports are employed over secured SSL sessions; USB 2.0 via ports on the gateway; 802.11 b/g/n IP communications; GSM/GPRS RF WAN communications; CDMA lxRTT RF WAN communications (optional, can also support EVDO and 3G technologies” wherein the Ethernet communications go through ethernet router, and wifi communications go through wireless access point).
As to claim 134, DAWES discloses the system of claim 133, wherein the processed signal is routed to the output device through the local network access device (see citation in rejection to claim 134.).
As to claim 135, DAWES discloses the system of claim 132, wherein the output device is connected directly to the security communicator device (see figure 1, wired connection between the gateway and a smart device).
As to claim 136, DAWES discloses the system of claim 135, wherein the processed signal is routed to the output device through the security communicator device (figure 1; [0063], “… Rule(s) running at the gateway cause the gateway to issue a request to a cloud-based server for an action by a particular connected device (e.g., camera device at the premises, camera device at a different premises, etc.). Rule(s) running at the server generate a command or control signal to perform the action and send the command to the particular connected device”).
As to claim 137, DAWES discloses the system of claim 132, wherein the plurality of communication interfaces includes: an Ethernet communication interface; a wireless communication interface; and a cellular communication interface (figure 2; figure 15; ([0145], “Ethernet IP communications via Ethernet ports on the gateway, and standard XML/TCP/IP protocols and ports are employed over secured SSL sessions; USB 2.0 via ports on the gateway; 802.11 b/g/n IP communications; GSM/GPRS RF WAN communications; CDMA lxRTT RF WAN communications (optional, can also support EVDO and 3G technologies”).
As to claim 138, DAWES discloses the system of claim 132, wherein the operations further comprises: automatically switching between the plurality of communication interfaces ([0216], “acts as back-up for fault tolerance in case the user’s broadband connection fails for whatever reason”).
As to claim 139, DAWES discloses the system of claim 132, wherein the operations further comprises: selecting communication path priorities among the plurality of communication interfaces through preferences established in a network services platform ([0216]).
As to claim 140, DAWES discloses the system of claim 132, wherein the operations further comprises: selecting, from among a plurality of communication paths, an optimal communication path to be used by the security communicator device based on one or more of a plurality of factors ([0216], supporting broadband is one factor for selecting the broadband communication 412 as the primary means of connection).
As to claim 141, DAWES discloses the system of claim 140, wherein the plurality of factors include costs associated with using the plurality of communication paths ([0141]).
As to claim 142, DAWES discloses the system of claim 140, wherein the plurality of factors include current availability of the plurality of communication paths ([0216], “fault tolerance” indicates availability is a factor).
As to claim 145, DAWES discloses the system of claim 132, wherein the operations further comprises: receiving an existing device signal from an existing security device through the existing security panel, the existing security device being connected to the existing security panel; transmitting the existing device signal to the security cloud server using the one of the plurality of communication interfaces, the security cloud server configured to process the device signal and generating a second processed signal; receiving the second processed signal from the security cloud server using the one of the plurality of communication interfaces; and permitting the second processed signal to be transmitted to the output device, the output device configured to output content contained in the second processed signal (see citation in rejection to claim 132, wherein the device signal is received by the gateway from the device through the security panel;  see [0050], additional signal(s) is disclosed therefore repeating the cited functionality is implied).
As to claim 146, DAWES discloses the system of claim 145, wherein the operations further comprises: translating the existing device signal to be compatible with a protocol of the security communicator device (figure 1, [0063], “…a door opens at the premises causing a sensor signal to be sent to the security panel, and the security panel in turn provides notification of the sensor event to a gateway. Rule(s) running at the gateway cause the gateway to issue a request to a cloud-based server for an action by a particular connected device (e.g., camera device at the premises, camera device at a different premises, etc.” wherein the sensor data in the event format is translated into the gateway’s request format).
As to claim 148, DAWES discloses the system of claim 145, wherein the existing security panel is disconnected from an existing communication network when connected to the security communicator device ([0217], “Referring to the LAN portion 420 of the gateway 102, various protocols and physical transceivers can be used to communicate to off-the-shelf sensors and camera…serial (RS232 and RS485) 426 for direct connection to security panels as well as WiFi 428 (802.11 b/g) for communication to WiFi cameras” indicating that the security panel is disconnected from the existing communication network such as the Wifi connection to the gateway).
As to claim 151, DAWES discloses the system of claim 132, wherein the local network access device includes a broadband router (see citation in rejection to claim 132, wherein a wireless access point can be considered a broadband router).
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claim 143 is rejected under 35 U.S.C. 103 as being unpatentable over DAWES et al (US 20170257257), as applied to claim 132 above, and further in view of Michaelis et al (US 2004/0009751).
As to claim 143, DAWES discloses the claimed invention substantially as discussed in claim 140, but does not expressly disclose wherein the plurality of factors include latency needs related to sensor data to be transmitted by the security communicator device.  Michaelis discloses a concept for one of a plurality of factors to include latency needs related to data to be transmitted by a device (Dawes, sensor data in the system; Michaelis, [0022], latency of the system).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine DAWES with Michaelis.  The suggestion/motivation of the combination would have been to select an interface matching performance (Michaelis, [0022]).
12.	Claim 144 is rejected under 35 U.S.C. 103 as being unpatentable over DAWES et al (US 20170257257), as applied to claim 132 above, and further in view of Altintas et al (US 20180357902).
As to claim 144, DAWES discloses the claimed invention substantially as discussed in claim 140, but does not expressly disclose wherein the plurality of factors include sensor triggered criteria.  Altintas discloses a concept of using sensor triggered criteria in the process of selecting an interface ([0099]; [0107]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine DAWES with Altintas.  The suggestion/motivation of the combination would have been to select an interface matching sensor data (Altintas, [0022]).
13.	Claim 147 is rejected under 35 U.S.C. 103 as being unpatentable over DAWES et al (US 20170257257), as applied to claim 132 above, and further in view of DAWES’720 (US 2018/0191720).
As to claim 147, DAWES discloses the claimed invention substantially as discussed in claim 145, wherein the security communicator device is connected to the existing security panel (see citation in rejection to claim 1), but does not expressly disclose that such connection is to one of data bus and/or telephone line of the existing security panel.  DAWES’720 discloses a concept for a gateway to be connected to one of data bus and/or telephone line of an existing security panel ([0624], the gateway is connected to the existing security panel’s data bus via the WiFi modules).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine DAWES with DAWES’720.  The suggestion/motivation of the combination would have been to communicate data using WiFi (DAWES’720, [0624]).
Claim 149 is rejected under 35 U.S.C. 103 as being unpatentable over DAWES et al (US 20170257257), as applied to claim 132 above, and further in view of Oskin et al (US 2012/0075469).
As to claim 149, DAWES discloses claimed invention substantially as discussed in  of claim 132, wherein the device signal includes media content ([0022], “interface Connected Devices and media management to existing proprietary technologies“; [0043], “high bandwidth media applications ( e.g., video, voice, etc.) use complex and proprietary approaches or protocols to provide remote access including such processes as router port-forwarding and/or heavy-weight server proxies and protocols.”) but does not expressly disclose wherein the device signal is transmitted from the security cloud server to a media analysis server for analysis.  Oskin discloses both a device signal to include media content and wherein the device signal is transmitted from a security server to a media analysis server for analysis ([0143]-[0144]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine DAWES with Oskin.  The suggestion/motivation of the combination would have been for advance analysis of media content (Oskin, [0143]-[0144]).
14.	Claim 150 is rejected under 35 U.S.C. 103 as being unpatentable over DAWES et al (US 20170257257), as applied to claim 132 above, and further in view of N. et al (US 20150242455).
As to claim 150, DAWES discloses the claimed invention substantially as discussed in claim 132, but does not expressly disclose wherein the output device includes a display screen for displaying the content. N. discloses a concept for a connected device to include a display screen for displaying content (abstract; [0022]-[0048]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine DAWES with N..  The suggestion/motivation of the combination would have been to display content to improve user friendliness.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA FAN/Primary Examiner, Art Unit 2458